ON MOTION TO DISMISS APPELLANTS’ NOTICE OF INTERLOCUTORY APPEAL AS BEING UNTIMELY FILED
PER CURIAM.
Having considered Appellee’s Motion to Dismiss Appellants’ Notice of Interlocutory Appeal as Being Untimely Filed and the responses thereto, the Court orders that the motion is denied. The Court finds that the July 1, 1980, order granting Appellee’s motion to dismiss and dismissing Appellants’ complaint for improper venue was a final order. See Schwertfeger v. Constant, 109 So.2d 173 (Fla. 2nd DCA 1959). Therefore, Appellants’ motion for rehearing and motion for relief from judgment tolled the time within which an appeal could be taken. Thus, Appellants’ notice was timely since it was filed within the appropriate time following the July 30, 1980, order disposing of Appellants’ motion for rehearing and motion for relief from judgment. Appellants’ Notice of Interlocutory Appeal shall be treated as a Notice of Appeal.
*802WENTWORTH and JOANOS, JJ., and WOODIE A. LILES (Ret.), Associate Judge, concur.